DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Weichselbaum on 8/19/21.

The application has been amended as follows: 
Claim 11 is amended to read as follows:
11.   A conversion kit for a pistol having a handgun frame, the conversion kit being configured for converting the pistol into a pistol carbine, the conversion kit comprising:
a conversion kit slide being modified with respect to an original handgun slide of the pistol, and
a conversion kit housing configured to establish a connection to the handgun frame, said conversion kit housing having a linear guide for receiving the handgun frame,
is a separate element having rail-shaped guiding elements secured to the conversion kit housing and serving as an interface between the conversion kit housing and the handgun frame, and wherein said linear guide is formed with guiding grooves configured for receiving guide rails of the handgun frame, which in an original state of the pistol engage in rail guides of the original handgun slide of the pistol. 

Claim 15 is amended to read as follows:
15. The conversion kit according to claim 11, wherein said are attached in or on said conversion kit housing.

Claim 19 is amended to read as follows:
19.   A method for converting a pistol into a pistol carbine, the method comprising:
providing a conversion kit according to claim 11; and
pushing to slide the handgun frame with the guide rails, which in the original slide engage in the rail guides of the original slide, into the linear guide of the housing of the conversion kit, wherein the guiding grooves of the linear slide receive the guide rails of the handgun frame.

Reasons for Allowance
Claims 11, 14-19 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DERRICK R MORGAN/Primary Examiner, Art Unit 3641